UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7329


METKEL ALANA,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Dir. of Va. DOC,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00205-RAJ-RJK)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


Metkel Alana, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Virginia prisoner Metkel Alana appeals the district court’s order adopting the

magistrate judge’s recommendation to dismiss Alana’s 28 U.S.C. § 2254 (2012) petition

as successive and unauthorized. Parties are accorded 30 days after the entry of the

district court’s final judgment or order to note an appeal. Fed. R. App. P. 4(a)(1)(A).

The district court may, however, extend the time for filing a notice of appeal if a party so

moves within 30 days after expiration of the original appeal period and demonstrates

excusable neglect or good cause for the extension. Fed. R. App. P. 4(a)(5)(A)(i)-(ii);

Washington v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).

       The district court’s order dismissing Alana’s § 2254 petition was entered on the

docket on September 7, 2018. Thus, Alana had until October 9, 2018, * to file a notice of

appeal. Alana’s notice of appeal was filed, at the earliest, on October 15, 2018. See

Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a pro se prisoner’s notice of

appeal is considered filed the moment it is delivered to prison authorities for mailing to

the court).

       Because Alana’s notice of appeal was filed beyond the expiration of the appeal

period, but within the 30-day excusable neglect period and posits an excuse for its

untimeliness, we construe Alana’s filing as a timely request for an extension of time to



       *
         The 30-day appeal period expired on October 7th, a Sunday, and Monday,
October 8th, was a federal holiday. The notice of appeal was, therefore, due on the next
business day, or Tuesday, October 9th. See Fed. R. App. P. 26(a)(1)(C).


                                             2
file an appeal. Accordingly, we remand this case to the district court for the limited

purpose of determining whether Alana has demonstrated excusable neglect or good cause

warranting an extension of the appeal period. The record, as supplemented, will then be

returned to this court for further consideration.

                                                                         REMANDED




                                              3